Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, 14, and 15, drawn to a system/method classified in G06Q50/265, G06F16/27, G06F16/1834, G06Q50/30, H04L67/306, H04L63/102, H04L63/10, H04L67/10, H04L67/20, H04L2209/38, G06F21/6245 including:
- receiving a request to store a user code in association with an address for an end user, the request including at least the address; 
- verifying the address for the end user; 
- responsive to verifying the address, generating a first record associating the address with the user code corresponding to the end user; 
- storing the first record in a distributed blockchain ledger; 
- receiving, from an application, a request for address information for the end user, wherein the address information is at least a portion of the address, the request including the user code; 
- retrieving from the distributed blockchain ledger, based on the user code, address information for the end user;
- determining that the application is authorized to access the requested address information for the end user; 
- returning, to the application, the requested address information for the end user.
Independent claims 11 and 14 include additional material that appears in claims that are dependent on independent claim 1 (see claims 9 and 10).
II. Claims 13, drawn to a computer-executable method classified in G06Q50/265, G06F16/27, G06F16/1834, G06Q50/30, H04L67/306, H04L63/102, H04L63/10, H04L67/10, H04L67/20, H04L2209/38, G06F21/6245 including:
- receiving a request comprising user input submitted via an address field; 
- determining whether the user input corresponds to code in a supported code format; 
- responsive to determining that the user input corresponds to the code in the supported code format: 
- querying a with the user input to retrieve an address corresponding to the code; 
- processing the request based on the address corresponding to the code; 
- responsive to determining that the user input does not correspond to any code in the supported code format, processing the request based on an address recited in the user input.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as requesting the storage of data, verifying data to be stored, storing the data in blockchains, and authorizing access to the data.  Subcombination II has separate utility such as allowing users to input the data and verifying users using codes.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the
inventions listed in this action are independent or distinct for the reasons given above
and there would be a serious search and/or examination burden if restriction were not
required because one or more of the following reasons apply: The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a invention to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	Examiner attempted to contact Deborah Caswell via telephone on 4/1/2021 and 4/2/2021, however, no voicemail was available.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SHAUN D SENSENIG whose telephone number is
(571)270-5393. The examiner can normally be reached on M-F: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lynda Jasmin can be reached at 571-272-6872. The fax phone number for

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.S/
Examiner, Art Unit 3629
April 6, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624